HENDRY, Judge.
This case was appealed to this court previously by the plaintiff-appellees. We reversed and remanded for a new trial on the issue of damages. See, Traud v. Waller, Fla.App.1973, 272 So.2d 19.
At the conclusion of the new trial, a jury returned a verdict awarding the plaintiff Traud, $2,000, and the plaintiff Legg, $12,000. The defendant, Lucia Waller, appeals the final judgment entered by the trial court on the verdict. We affirm.
The facts of this case were stated sufficiently in our previous decision. The appellant has set forth four points on appeal.
Summarized, the first two points allege error in the court’s failure to grant a mistrial and in the return of excessive verdicts resulting from alleged prejudicial comment made by the plaintiffs’ lawyer during his closing arguments to the jury.
We have examined the record before us, and have concluded that the comments complained of were not so prejudicial or inflammatory as to require reversal. Dixie-Bell Oil Company, Inc. v. Gold, Fla.App.1973, 275 So.2d 19; Green v. The Jesters, Fla.App.1967, 199 So.2d 785.
Next, the appellant urges error in the admission into evidence of certain photographs depicting the armored truck in which the plaintiffs were riding when involved in the accident causing the injuries sustained in this case.
Appellant argues that the photographs did not accurately depict the damage done to the truck.
In light of our holding in the earlier appeal and, in addition, due to a cautionary instruction by the trial judge to the jury regarding the purposes for which the photos were being admitted, we hold that this point also fails to demonstrate reversible error.
Lastly, the appellant contends that the court committed reversible error by permitting a police officer who investigated the accident to give his opinion of the monetary damage sustained by the armored truck.
The court admitted the testimony solely for the purpose of assisting the jury in re-constructing the force of impact caused by the collision.
It was admitted only after establishing that the officer had been an accident investigator for over seven years and in this capacity he had investigated numerous accidents.
In our view, no error is shown by the appellant on this point. Kerr v. Caraway, Fla.1955, 78 So.2d 571.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.